        Case 1:21-cr-10033-DPW Document 1 Filed 01/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )   Criminal No. 21cr10033
 UNITED STATES OF AMERICA                         )
                                                  )   Violations:
                v.                                )
                                                  )   Count One: Aggravated Identity Theft
 MARIANA ROSMELY AGUASVIVA,                       )   (18 U.S.C. § 1028A(a)(l))
                                                  )
                        Defendant                 )   Count Two: False Representation of Social
                                                  )   Security Number
                                                  )   (42 U.S.C. § 408(a)(7)(B))

                                         INDICTMENT

                                          COUNT ONE
                                    Aggravated Identity Theft
                                    (18 U.S.C. § 1028A(a)(l))

The Grand Jury charges:

       On or about May 4, 2016, in Boston, in the District of Massachusetts, the defendant,

                            MARIANA ROSMELY AGUASVIVA,

did knowingly transfer, possess, and use, without lawful authority, a means of identification of

another person during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c),

that is, False Representation of Social Security Number, in violation of 42 U.S.C. § 408(a)(7)(B),

as charged in Count Two.

       All in violation of Title 18, United States Code, Section 1028A(a)(l).
Case 1:21-cr-10033-DPW Document 1 Filed 01/28/21 Page 2 of 3
Case 1:21-cr-10033-DPW Document 1 Filed 01/28/21 Page 3 of 3




                       28
